Citation Nr: 1736939	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  11-18 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for low back strain prior to July 3, 2014 and to a rating in excess of 20 percent thereafter.

2. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder with anxiety.

3. Entitlement to a compensable disability evaluation for bilateral hearing loss. 

4.  Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee.

5.  Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from November 1961 to December 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2008 and January 2009 of the Department of Veterans Affairs (VA) Regional Offices (RO) in Huntington, West Virginia, and Atlanta, Georgia.  

The Board notes the Veteran's original claims file for compensation included a claim for entitlement to service connection for a right knee disability.  In a November 2012 rating decision, the Veteran was granted service connection and assigned a 10 percent disability rating for his right knee disability.  As no notice of disagreement was filed within one year of this decision, the November 2012 rating decision stands as the final adjudication of the Veteran's claim.  See 38 C.F.R. §§ 3.104, 20.200 (2016).  In turn, this claim is not on appeal before the Board.

In an August 2017 appellate brief, the Veteran's representative argued that the issue of entitlement to an disability rating in excess of 10 percent for low back strain prior to July 13, 2014, and in excess of 20 percent thereafter was on appeal.  For the reasons discussed below, the Board finds that the Veteran withdrew his appeal with respect to this issue.  Effective March 24, 2015, when a claimant submits a communication indicating desire to file a claim for benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.350 (a).  38 C.F.R. § 3.155(a) (2016).  When such a communication is received, the Agency of Original Jurisdiction (AOJ) shall notify the claimant of the information needed to complete the application form or form prescribed by the Secretary.  38 C.F.R. § 3.155(a) (2016); 79 Fed. Reg. 57,660 (Sept. 25, 2014).  A complete claim on an application form designed for the purpose is required for all types of claims.  38 C.F.R. § 3.155(d) (2016).  The Board construes the argument in the IHP as an intent to seek an increased rating for the Veteran's low back strain.  This request is referred to the AOJ for appropriate action to be determined by the AOJ in accordance with VA regulations.   

Additionally, the Board has recharacterized the issue of entitlement to service connection for posttraumatic stress disorder (PTSD) to more broadly encompass entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder with anxiety.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms, regardless of how those symptoms are diagnosed or labeled).

In his May 2015 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a videoconference hearing before the Board.  The Veteran withdrew thee request in an August 2017 statement.  38 C.F.R. § 20.702(e) (2016).    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In May 2015, prior to the promulgation of a decision in the issue of entitlement to disability rating in excess of 10 percent for low back strain prior to July 3, 2014 and to a rating in excess of 20 percent thereafter, the Veteran withdrew his appeal of that issue. 

2.  The Veteran has a current diagnosis of major depressive disorder with anxiety that was caused by or incurred in the Veteran's active service.

3.  The Veteran's bilateral hearing loss manifests, at worst, by Level III hearing impairment in the right ear, and Level II hearing impairment in the left ear.  

4.  The Veteran's left knee degenerative joint disease manifests as, at worst, a flexion of 90 degrees and extension of 5 degrees with pain, weakness, stiffness, decreased endurance, and fatigability.

5.  The Veteran's left knee disability manifests in slight instability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the Veteran's appealed claim for a disability rating in excess of 10 percent for low back strain prior to July 3, 2014 and to a rating in excess of 20 percent thereafter have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016). 

2.  The criteria for entitlement to service connection for major depressive disorder with anxiety have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 4.125 (2016). 

3.  The criteria for a compensable disability evaluation for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100, 4.86 (2016).

4.  The criteria for a disability evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003-5260 (2016). 

5.  The criteria for a disability evaluation in excess of 10 percent for left knee instability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 (2016).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204 (2016).   

Withdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011)

In a March 2015 Decision Review Officer (DRO) decision, the RO increased the Veteran's disability rating for his low back disability from 10 percent to 20 percent, effective July 3, 2014.  The case was then certified to the Board in April 2015.  In May 2015, the Veteran returned an Appeal Status Election Form and checked the box before the statement, "I am satisfied with your decision on the following issues.  Please withdraw my appeal on these issues only, and expedite action on the remaining issues on appeal:" and the Veteran wrote, "low back strain."  This represents a clear and unambiguous withdrawal of that claim.  

The Board notes that the Veteran's representative considered this issue on appeal in its August 2017 appellate brief.  VA has not communicated to the Veteran that this issue remains on appeal.  

The Veteran has explicitly withdrawn his appeal as to this issue.  There remain no allegations of errors of fact or law for appellate consideration.  Accordingly the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed.  

Duties to Notify and Assist

VA's duty to notify was satisfied by a December 2007 letter.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have also been obtained by the VA.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran has been afforded VA examinations in connection with his claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds the April 2008, November 2008, June 2010, September 2011, July 2014, and September 2014 VA examinations are adequate for the purposes of service connection and disability evaluation as they involved an evaluation of the Veteran, a review of the Veteran's medical history, and provide adequate discussions of the diagnoses provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts concerning these claims have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to these claims is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Board decisions must be based on the entire record, with consideration of all the evidence.  38 U.S.C.A. § 7104.  The law requires only that the Board address its reasons for rejecting evidence favorable to the veteran.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the veteran.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When considering the left knee claims for a higher initial evaluation, the Board has considered all evidence of severity since the effective date for the award of service connection in October 2007.  

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Service Connection for Major Depressive Disorder

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder with anxiety.  The RO has denied his claim because he has not been diagnosed with PTSD.  However, as noted above, this claim has been characterized to encompass all of his current psychiatric diagnoses.  Therefore, he has a current disability and the first element of a service connection claim is met.  Shedden, 381 F.3d at 1166-67.

In a November 2007 statement, the Veteran reported that he served in Bien Hoa, in the Republic of Vietnam.  He stated that the base came under mortar attack on May 12, 1967 and that his unit sustained mortar and rife fire and several aircraft were destroyed.  This incident is consistent with the circumstances and conditions of his period of service in the Republic of Vietnam and as a result the Board finds it credible.  The second element of a service connection claim is met.  Id.  

The Board notes the Veteran was diagnosed with major depressive disorder with anxiety in a July 2014 VA mental health examination.  The VA examiner noted the Veteran suffered from depressed and anxious moods and sleep disturbances due to combat-related dreams based on the Veteran's active service in Vietnam.  The examiner further noted this diagnosis was also supported by the Veteran's own mental health provider notes.  In turn, the VA examiner determined the Veteran's mood disturbances along with his current combat-related distressing dreams were consistent with the Veteran's presently diagnosed depressive disorder being at least as likely as not related to his service in Vietnam.  The nexus element of a service connection claim is met.  Id.  

For these reasons, the preponderance of the probative evidence of record weighs in favor the claim of service connection for an acquired psychiatric disorder, to include major depressive disorder with anxiety. Service connection for an acquired psychiatric disorder is granted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.304, 4.125.   

Compensable Disability Evaluation for Bilateral Hearing Loss

The Veteran has claimed entitlement to a compensable disability evaluation for bilateral hearing loss. 

With regard to bilateral hearing loss, where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In evaluating hearing loss under the schedular criteria, disability ratings are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment. Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Additionally, when the pure tone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

At a July 2014 VA examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
45
60
75
95
69
LEFT
40
55
85
80
65

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 92 percent in the left ear.  The Veteran described the functional impact of his hearing loss as greater difficulty hearing and understanding his wife, and difficulty hearing when he is around background noise.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is III for right ear, and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

The Veteran demonstrated similar hearing examination results in June 2010.  At a June 2010 VA examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
30
35
60
75
50
LEFT
25
40
55
55
43.75 

Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  The Veteran described the functional effect of his hearing loss as having difficulty hearing in all situations.  Martinak, 21 Vet. App. 447.  

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is II for right ear, and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

In addition, at an April 2008 VA examination the Veteran's pure tone thresholds, in decibels were as follows: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
35
60
60
43.75
LEFT
20
30
55
60
41.25 

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 84 percent in the left ear.

Using average pure tone thresholds and speech recognition abilities, Table VI reveals the numeric designation of hearing impairment is III for right ear, and II for the left ear.  See 38 C.F.R. § 4.85.  Entering the category designations for each ear into Table VII results in a noncompensable disability evaluation under Diagnostic Code 6100.  

At his April 2008 examination, the Veteran stated that because of his hearing loss, he has difficulty understanding speech in all situations.  This is a description of the functional effect of his hearing loss.  Martinak, 21 Vet. App. 447.  

As the schedular criteria for a compensable rating were not met at any point during the course of the appeal, staged ratings are not warranted.  See Fenderson v. West , 12 Vet. App. 119 (1999).  

The Board acknowledges the Veteran's contentions that his service-connected bilateral hearing loss warrants a compensable evaluation.  The Veteran is capable of observing that his hearing loss has worsened over time.  The lay descriptions of the Veteran's symptoms are competent and credible.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a higher rating under 38 C.F.R. § 4.85 are met.  In this case, the Veteran does not possess the level of training or expertise needed to determine whether his observed level of hearing loss is more accurately described by the 10 percent rating criteria.  

The Board finds that the most probative evidence of record does not support assigning a compensable evaluation for the Veteran's bilateral hearing loss.  See Fenderson, 12 Vet. App. 119 (1999).  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Initial Disability Evaluation in Excess of 10 Percent for Degenerative Joint Disease of the Left Knee

The Veteran's left knee degenerative joint disease (DJD) is currently evaluated as 10 percent disabling under Diagnostic Code 5001-5260. 38 C.F.R. § 4.71a.  

In accordance with Diagnostic Code 5010, arthritis, due to trauma, substantiated by x-ray findings, is to be evaluated under Diagnostic Code 5003.  Under Diagnostic Code 5003, if the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a. 

In the absence of compensable limitation, as here, a 10 percent evaluation is warranted when there is x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  38 C.F.R. § 4.71a.  For the purposes of rating disabilities from arthritis, the following are considered major joints: shoulder, elbow, wrist, hip, knee, and ankle. 38 C.F.R. § 4.45(f).  The November 2008 VA knee examination notes x-ray evidence of "bilateral tricompartmental degenerative change [that is] worse in the medial compartment" of the Veteran's left knee.

A 20 percent rating is warranted under DC 5003 where there is x-ray evidence of the involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 38 C.F.R. § 4.71a.  At present, the probative evidence of record does not indicate the Veteran has experienced any incapacitating exacerbations of his DJD of the left knee.  

The Veteran underwent a VA knee examination in November 2008, June 2010, September 2011, and September 2014.  At the examinations the Veteran has complained of increased pain, swelling, and loss of function.  The results of these examinations, and other considered probative medical evidence of record, indicates that the Veteran's left knee DJD does not warrant a disability evaluation in excess of 10 percent. 

There are two Diagnostic Codes for limitation of motion of the knee, they provide criteria for limitation of flexion and extension of the leg. When an evaluation of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40  and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran. 38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under Diagnostic Code 5260, limitation of flexion of the leg, a noncompensable evaluation is warranted when flexion is limited to 60 degrees.  A 10 percent evaluation is warranted when flexion of the leg is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees.  38 C.F.R. § 4.71a.  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5261, limitation of extension of the leg, a noncompensable evaluation is warranted when extension is limited to 5 degrees.  A 10 percent evaluation is warranted when extension of the leg is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  38 C.F.R. § 4.71a.  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

In the Veteran's four separate VA examinations, the Veteran's left knee flexion has measured, at worst, 90 degrees, both before and after repetitive use.  His extension has measured, at worst, 5 degrees.  Muscle strength testing reported a normal of 5/5 evaluation for knee flexion and extension in both the September 2014 and September 2011 examinations.  VA examiners did note that the Veteran experienced less movement than normal and increased pain during flare-ups.  However, the examiners also noted the Veteran was not experiencing a flare-up at the time of examination, and that it would require speculation to report any range of motion limitation experienced during a flare-up.   

The Veteran's flexion is at worst 90 degrees, even when considering pain and the factors set forth in 38 C.F.R. §§ 4.40  and 4.45. This does not meet the criteria for even a noncompensable evaluation under Diagnostic Code 5260, which requires that flexion be limited to 60 degrees. The Veteran's limitation of flexion to 90 degrees at worst is not more closely described by the 20 percent criteria, which require that flexion be limited to 30 degrees.  Therefore, a 20 percent evaluation under Diagnostic Code 5260 is not warranted.  38 C.F.R. § 4.71a. 

Separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-2004 (2004).  In this case, the Veteran's extension measured, at worst, 5 degrees.  The Veteran has not reported any pain on extension.  The Veteran's extension is not more accurately described as being limited to 10 degrees as required for a 10 percent disability evaluation, or 15 degrees as required for a 20 percent disability evaluation under Diagnostic Code 5261.   Accordingly, a separate percent evaluation under Diagnostic Code 5261 is not warranted. 38 C.F.R. § 4.71a.

It is clear from the Veteran's competent, credible description of his symptoms that there is limited and painful motion of the left knee.  The provisions of 38 C.F.R. § 4.59 establish that the Veteran is entitled to at least the minimum compensable evaluation for motion that is accompanied by pain.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  However, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 38; see 38 C.F.R. § 4.40.

As noted above, the Board's functional loss in the form of painful motion, weakness, stiffness, decreased endurance, and fatigability has been considered in the evaluation of his left knee DJD. The Board has also considered his reports of problems with walking during flare-ups.  However, even when considering these factors, the criteria for a 20 percent rating for limitation of flexion or a separate rating for limitation of extension are not more closely approximated.  Even when considering functional limitations due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45, the Board finds that the Veteran's functional loss from his left knee DJD does not equate to more than the disability picture contemplated by the 10 percent rating already assigned.  38 C.F.R. § 4.71a.

A June 2014 private medical records notes the Veteran has a "tear superimposed upon the myxoid degeneration of the posterior horn of the medical meniscus" and a moderately sized effusion.  In the September 2014 VA examination, the Veteran stated his knee occasionally "locks" up.  However, none of the Veteran's multiple VA examinations note an existing meniscal condition or prior meniscal surgery.  The Board finds the multiple VA medical examinations to be of significant probative value.  Accordingly, the most probative evidence of record does not establish a meniscal condition with frequent episodes "locking", pain, and effusion into the joint, as required for a 20 percent disability rating under Diagnostic Code 5258, which contemplates dislocated semilunar cartilage.  38 C.F.R. § 4.71a.    
 
As for other potentially applicable Diagnostic Codes, the Veteran's probative evidence of record does not establish cartilage removal, ankylosis, malunion of the tibia or fibula, or genu recurvatum.  Therefore Diagnostic Codes 5259, 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71a.

For these reasons, an initial disability rating in excess of 10 percent for left knee DJD is denied because the overall disability picture for the left knee does not more closely approximate the criteria for a higher rating under the applicable Diagnostic Codes. 38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim. 38 C.F.R. § 4.3.

Initial Disability Evaluation in Excess of 10 Percent for Left Knee Instability

The Veteran's left knee instability is currently evaluated as 10 percent disabling under Diagnostic Code 5257. 38 C.F.R. § 4.71a.  A veteran who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  

Under Diagnostic Code 5257, moderate recurrent subluxation or lateral instability warrants a 20 percent disability rating.  Knee instability manifested with slight recurrent subluxation or lateral instability warrants a 10 percent rating.  Id.     

The words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2016).  The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2015).  

In November 2008, a VA knee examination noted the Veteran had left knee instability but stated there was no recurrent subluxation.  At a June 2010 VA examination, the Veteran was again diagnosed with left knee instability.  In a separate VA examination, conducted September 2011, the Veteran demonstrated instability of station in both the right and left knee.  However, the examiner also noted the Veteran's anterior, posterior, and medial-lateral stability was normal, and that there was no evidence of recurrent subluxation.  During that examination, the Veteran denied any subluxation of his left knee. Finally, in a September 2014 VA knee examination, the VA examiner again noted instability of station in both knees.  The examiner also noted the Veteran's anterior, posterior, and medial-lateral stability was normal, and that there was no evidence of subluxation. Veteran submitted medical records indicate the Veteran is suffering from chronic pain but do not specifically discuss instability or recurrent subluxation.  The Board finds the multiple VA examination to be of significant probative value.  The most probative evidence of record does not establish that the Veteran suffers from a moderate level of left knee instability, as required for a 20 percent disability rating.   

The Board acknowledges the Veteran's statements that his left knee is unstable and has at times given out completely.  As discussed above, the Veteran is competent to report symptoms observable to a lay person, i.e. instability or increased pain in his left knee.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, the opinions and observations of the Veteran cannot show that the rating criteria for a higher rating under 38 C.F.R. § 4.71a are met.  In this case, the Veteran in this case does not possess the level of training or expertise needed to determine whether his observed level of left knee instability is more accurately described by the 20 percent rating criteria.  

For these reasons, an initial disability rating in excess of 10 percent for left knee instability is denied because the instability of the Veteran's left knee is not more closely approximated the criteria for a higher rating under the applicable Diagnostic Codes.  38 C.F.R. § 4.7.  Therefore, the preponderance of the evidence is against this claim.  38 C.F.R. § 4.3.



ORDER

The appeal concerning the issue of entitlement to a disability rating in excess of 10 percent for low back strain prior to July 3, 2014 and to a rating in excess of 20 percent thereafter is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and major depressive disorder with anxiety is granted.

Entitlement to a compensable disability evaluation for bilateral hearing loss is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for degenerative joint disease of the left knee is denied.

Entitlement to an initial disability evaluation in excess of 10 percent for left knee instability is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


